UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4173



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


EZE RANKIN INYAMA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:06-cr-00134-WDQ)


Submitted:   December 21, 2007                Decided:   May 5, 2008


Before KING and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Linda A. Dominguez, L A DOMINGUEZ LAW, LLC, Baltimore, Maryland,
for Appellant. Rod J. Rosenstein, United States Attorney, Stephen
M. Schenning, Harry M. Gruber, Assistant United States Attorneys,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Eze Rankin Inyama appeals his conviction after a jury

trial for unlawfully distributing and possessing with intent to

distribute ninety tablets of Alprazolam (Xanax), a Schedule IV

controlled substance, in violation of 21 U.S.C. § 841 (2000).          On

appeal, he raises the issue of whether his counsel was ineffective

in failing to object to the admission of testimony and evidence

from the mirror-image of a computer containing files that were

previously downloaded from his company’s computer.        We affirm.

           Inyama contends that the act of downloading the files and

their access by others could have caused alterations, and his

counsel   was   constitutionally   ineffective   in   failing   to   cross

examine witnesses regarding the files and to object to their

admission.      We may address Inyama’s contention on direct appeal

only if his lawyer’s ineffectiveness conclusively appears from the

record.   See United States v. Baldovinos, 434 F.3d 233, 239 (4th

Cir. 2006).      We have reviewed the record and find it does not

conclusively show ineffective assistance. Accordingly, we conclude

that Inyama’s claim is unreviewable at this stage.*

           We therefore affirm the district court’s judgment.          We

dispense with oral argument because the facts and legal contentions




     *
      Our conclusion that we may not review Inyama’s ineffective
assistance claim is not “intended to prejudice, or prejudge, in any
way [his] right to apply for relief in a [habeas corpus]
proceeding, should he choose to invoke such remedy.” United States
v. Mandello, 426 F.2d 1021, 1023 (4th Cir. 1970).
are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                     AFFIRMED




                              - 3 -